OPINION of the Court, by
Cb. J. Boyie.
The main question in this ease, and indeed the only one which desert es investigation, is whether a person having land lying out. of this state devised to him, is liable at law to the debts of his testator ?
We have no hesitation in deciding this question in the negative. The law making fraudulent devises void, and rendering the devisee liable to an action upon the contract of his testator, was only intemRd to subject specifically the land in the hands of the devisee to the debts of the testator; nor can he be made further or otherwise responsible but by his own default; and most unquestionably lands not lying within this commonwealth cannot be made subject to the payment of debt in this country. Such lands would not be assets in the hands •of the heir, (1 Com. Dig. 56S) and that which would not be assets in the hands of the heir, cannot be subject to the payment of debts in the hands of the devisee ; for the latter is made liableonly to the same extent as the former. It would indeed be absurd to suppose that the legislature of this state liad intended to make lands lying out t>f the state liable to the payment of debts. They certainly possess no authority for that purpose j for lands being in their nature local, must be exclusively the subject of the legislative authority of the country where the lands lie.
The judgment against Edward Payne being predicated upon a diiferent view of the law upon this point, is clearly erroneous ; and as the judgment is entered jointly against him and the other defendants, the whole judgment must be reversed, and the cause remanded, that the parties may have leave, if they should apply therefor, to amend their pleadings so as to bring the question of fact whether Edward Payne had any thing by devise in this country or not before the jury, and that other proceedings may be had not inconsistent with the foregoing opinion.
It is, therefore, considered by the court that the judgment aforesaid be reversed, and that the cause be remanded for new proceedings to be liad in conformity to the foregoing opinion ; and it is further considered that the plaintiffs in error, and the appellants, recover of the defendants their costs, to be levied, &c.